
	

114 HR 2966 RH: Reducing Poverty through Employment Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 497
		114th CONGRESS
		2d Session
		H. R. 2966
		[Report No. 114–645]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Smith of Missouri (for himself and Mrs. Noem) introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			June 28, 2016
			Additional sponsor: Mr. Reed
		
		
			June 28, 2016Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 8, 2015
		
		
			
		
		A BILL
		To amend the purposes of TANF to include reducing poverty by increasing employment entry,
			 retention, and advancement.
	
	
 1.Short titleThis Act may be cited as the Reducing Poverty through Employment Act. 2.Purposes of the TANF Program to include reducing poverty through workSection 401(a) of the Social Security Act (42 U.S.C. 601(a)) is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting ; and; and
 (3)by adding at the end the following:  (5)reduce child poverty by increasing employment entry, retention, and advancement of needy parents..
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2016.   June 28, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 